RICE, J.
The bill shows that the defendant, by falsely and fraudulently pretending that his judgments, at and before the sale of the complainant’s land by the sheriff under them, “ were unsatisfied liens thereon,” deceived the complainant, and obtained from him five hundred dollars in cash, and a *163bill of exchange which the defendant passed off, before its maturity, for full value, to a bona fide purchaser without notice, who is not a party to this suit; that at the commencement of this suit, neither the judgments nor the sheriff’s deed formed a cloud upon the title of the complainant to the land; that the only writing between these parties, which was then outstanding and of force, was the aforesaid bill of exchange, which was still held by said bona fide purchaser; that there 'is no deficiency of legal proof of the facts alleged, no necessity for any discovery from the defendant, and no obstacle to a complete remedy at law; that the only object of this suit is to obtain a decree, by which the defendant will be compelled to restore to the complainant the five hundred dollars, and the amount of the outstanding bill of exchange, which complainant alleges were obtained from him by the false pre-tences and fraudulent conduct of the defendant; and that, if such relief can be given, it is the only relief which can be decreed in the present suit.
To make such a decree, is, in substance, but to decree that the defendant must make compensation in damages for the loss occasioned by his fraudulent acts and representations. We say-nothing against the jurisdiction of a court of equity to decree compensation, or damages, for losses occasioned by fraud, where it -is done “ only as incidental' to other relief sought by the bill and granted by the court; or where there is no adequate remedy at law; or where some peculiar equity intervenes.” — 2 Story’s Eq. Jur., § 794; Woodman v. Freeman, 25 Maine Rep. 531. But a court of equity will not én-tertain jurisdiction of a suit for damages arising out of a fraud, when these constitute the sole object of the bill, and there is a perfect remedy therefor at law; nor for money paid by mistake, or obtained by false and fraudulent pretences, when the recovery of such money is the sole object of the bill, and the remedy, at law therefor is unobstructed and complete. — Knotts v. Tarver, 8 Ala. Rep. 743; Woodman v. Freeman, 25 Maine Rep. 531, and the numerous authorities therein cited; Newham v. May, 13 Price, 749-753; Clifford v. Brooke, 13 Ves. 131; Pascoe v. Pascoe, 2 Cox, 109; Jenkins v. Parkinson, 2 Myl. & Keen, 5; Sainsbury v. Jones, 2 Beavan, 464; 5 Myl. & Cr. 4; Russel v. Clark, 7 Cranch, 69.
*164If the complainant is entitled, upon the facts stated in his bill, to recover in any court, his remedy at law is complete. Abercrombie v. Knox, 11 Ala. Rep. 991; Br. Bank at Montgomery v. Parrish, 20 ib. 433; Brown v. Williams, 4 Wend. R. 360; Wisner v. Bulkley, 15 Wend. R. 322; Handley v. Call, 30 Maine R. 9; Pool v. Allen, 7 Iredell’s Law Rep. 121; McQueen v. State Bank, 2 Carter’s Rep. 413; Mitchell v. Walker, 8 Iredell’s Law Rep. 243; McGoffin v. Muldrow, 12 Missouri R. 512; Baltimore & Susq. R. R. Co. v. Faunce, 6 Gill’s Rep. 68; Northrop v. Graves, 19 Conn. Rep. 548; Morgan v. Smith, 7 Ala. Rep. 185; Munroe v. Pritchett, 16 Ala. Rep. 785; Rutherford & McIvor, 21 ib. 750.
The bill does not state a case of which a court of equity can entertain jurisdiction; and for this reason the demurrer to it should have been sustained. The decree of the chancellor is reversed, and the bill dismissed, at the costs of the appellee.